WRIT GRANTED FOR LIMITED PURPOSE OF REMANDING WITH INSTRUCTIONS.
The trial judge was correct in denying the defendant an evidentiary hearing on the motion to suppress in the absence of allegations of facts to support the motion. La.C.Cr.P. 703(E). Vague and general legal conclusions, urged in form motions, are inadequate to require the holding of such a hearing. State v. Giordano, 284 So.2d 880 (La.1973); State v. Richey, 258 La. 1094, 249 So.2d 143 (1971); State v. Edens, 465 So.2d 954 (La.App.2d Cir.1985). However, we remand the matter to the trial court in order that it may give the defendant another opportunity to amend his motion by fixing a reasonable time within which the motion to suppress may be amended to allege facts as required by Article 703(E).
We do not consider the question of the constitutionality of La.C.Cr.P. Art. 703(E), attached in defendant’s brief, since there is no showing that the defendant asserted this claim in any written motion to the trial court. La.C.Cr.P. Arts. 531, 536.